Citation Nr: 1438519	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-02 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from May 1942 to November 1945.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

In a decision dated March 20, 2012, the Board denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the parties filed a Joint Motion for Partial Remand.  A September 2012 Order of the Court granted the Joint Motion for Partial Remand and vacated the Board's decision to the extent that it denied TDIU.  The case was remanded to the Board for action consistent with the terms of the Joint Motion pursuant to the provisions of 38 U.S.C.A. § 7252(a).

This case was last remanded by the Board in April 2013 in order to ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed; to obtain all of the Veteran's outstanding VA medical treatment records and private records; and to provide the Veteran with VA examination to determine the impact of his service-connected disabilities on his capacity for employment.  Such notification and development was accomplished, additional treatment records were obtained, and additional VA examinations were rendered later in 2013.  Accordingly, the Board finds that there has been substantial compliance with the directives of the April 2013 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran is service connected for skin cancer, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 50 percent disabling; painful scars associated with cancer, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; right (minor) hand arthritis to include all four fingers, evaluated as 10 percent disabling; and healed scar of the right ring finger, evaluated as noncompensable.  The combined rating for the aforementioned disabilities is 90 percent.

2.  The Veteran's highest level of education includes a high school diploma.  His vocational background is as an electrician.

3.  The Veteran's service-connected disabilities alone are not of such severity as to preclude substantially gainful employment, including employment in a sedentary capacity.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This appeal stems from the Veteran's TDIU claim, which was received by VA in June 2010.  Thereafter, the Veteran was provided with timely notice of the VCAA as it pertained to his TDIU claim in June 2010, prior to the initial adjudication of the claim in August 2010.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio at 187.  Further, the June 2010 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  Private and VA medical records and examination reports pertaining to the Veteran's multiple service and non-service-connected disabilities for the period from 1994 to 2013 have been obtained and associated with his claims folder.  These include correspondence dated in December 2010 containing a private physician's comment regarding the impact of the Veteran's current medical state on his employability, and VA examination reports dated in July 2010 and July 2013 (along with an August 2013 addendum) containing opinions that specifically address the impact of the Veteran's service-connected disabilities upon his occupational capacity.  The VA examiners' opinions are predicated upon a clinical examination of the Veteran and are presented in the context of his relevant clinical history, and the Board thus finds them adequate for purposes of adjudicating the present claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The evidence of record is therefore sufficient to allow the Board to determine the occupational impact of the Veteran's service-connected disabilities on his industrial capacity in the context of his age, and vocational and educational history.  In any case, the Veteran and his attorney have not identified any relevant outstanding evidence whose inclusion in the record is deemed necessary to fairly adjudicate the current TDIU claim.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2013).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Here, the Veteran is service connected for skin cancer, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 50 percent disabling; painful scars associated with cancer, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; right (minor) hand arthritis to include all four fingers, evaluated as 10 percent disabling; and healed scar of the right ring finger, evaluated as noncompensable.  His combined rating is 90 percent according to Table 1 of 38 C.F.R. § 4.25 (2013).  Therefore, his service-connected disabilities meet the percentage rating standards for schedular TDIU.  See 38 C.F.R. § 4.16(a).  The Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his multiple service-connected disabilities.

The Veteran's education includes a high school diploma.  His vocational background is as an electrician, at which he worked fulltime until 1995.  Thereafter, he reportedly continued to work sporadically, performing odd electrical wiring assignments for pay until finally retiring completely in 2007.  He reported that he now occasionally donates his electrician's expertise, performing repairs and light electrical work for his church.

As relevant, a December 2010 written statement from the Veteran's private physician, J. C. Anderson, M.D., presents the following opinion:

[The Veteran] is currently under my care.  He has a past medical history of osteoarthritis status post bilateral total hip arthroplasty, hypertension, atrial fibrillation on chronic anticoagulation [medication], congestive heart failure, coronary artery disease.  [The Veteran] also has multiple service-connected medical problems secondary to military service.  These include skin cancer, bilateral hearing loss, painful scars associated with his skin cancer, tinnitus, and right hand arthritis.  Due to all of the patient's above medical conditions, he is unable to secure or maintain employment.

In addition, a December 2010 private discharge note from the Saint Francis Medical Center in Grand Island, Nebraska, indicated that the Veteran was 89 years old and retired.  

As relevant, the private and VA medical records associated with the Veteran's claims file for the period from 2005 to 2013 show that he was left-hand dominant, that he was diagnosed with bilateral mild-to-profound sensorineural hearing loss and tinnitus, and that he received regular monitoring of his face and skin, with treatment involving occasional excision of lesions associated with actinic keratosis.  The records also show that the Veteran was prescribed bilateral electronic hearing aids.  On VA examination of his skin in May 2010, the examiner noted that the Veteran was not working at the time, but opined that his skin cancer had no effects on his usual daily activities.  On VA audiological examination in May 2010, in compliance with the decision of the United States Court of Appeals for Veterans Claims in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the examiner stated that the Veteran's bilateral hearing loss imposed significant effects on his occupational capacity due to hearing difficulties.

On VA examination in July 2010, the Veteran's clinical history was considered in the context of his vocational background and the examiner determined that the Veteran's service-connected disabilities had no effects on his usual occupation.  The following opinion was presented by the examiner regarding the impact of the Veteran's service-connected disabilities on his employability:

In terms of this veteran's individual unemployability this veteran has had a hearing loss requiring hearing aids and tinnitus for greater than 15 years and [these disabilities] did not contribute to [the] veteran's retirement from his private electrical contracting business.  The superficial and facial scars [that the] veteran has had for many years prior to his retirement in 1995. . . would not prohibit any gainful employment.  The veterans['s] right hand traumatic arthritis occurred from injuries while on active duty [in] WWII and did not limit [the] veteran's self employment operating [an] electrical contracting business for over 30 years.  As this right-hand condition has remained stable for many years, it would not prevent gainful employment at this time.  In fact[, the] veteran even today does some electrical work without pay for his church, family and friends.

On VA audiological examination in July 2013, the examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work.  The examiner explained that, even with hearing aids, the Veteran was not expected to hear or understand conversations very well.  However, the report indicated that the Veteran's tinnitus did not impact the ordinary conditions of his daily life, including his ability to work.

On VA skin disorders and scars examination in July 2013, the report indicated that the Veteran's various skin disorders and scars did not impact his ability to work.  

Finally, a VA social work and industrial survey conducted in July 2013 indicated that the Veteran was self-employed as an electrician until 2009, at which time he retired because he was eligible by age or duration of work, as well as because of a medical/physical problem.  When asked about the impact of his disabilities on employment, the Veteran responded, "Just age."  The Veteran additionally indicated that his skin cancer, hearing problems, and arthritis contributed to his decision to
no longer work even part time.  He reported that his legs were weak and that he was no longer able to use ladders.  The Board emphasizes that the Veteran is not service connected for any disabilities of the legs.  When asked about his social functioning, the Veteran reported that he continues to do well socially despite his infirmities.  

In an August 2013 addendum opinion, the VA examiner indicated that based on an interview of Veteran and review of his claims file, his service-connected conditions alone would cause only mild impairment in his capacity for employment.  Rather, the examiner opined that the Veteran's nonservice-connected conditions (i.e., osteoarthritis status post bilateral total hip arthroplasty, hypertension, atrial fibrillation with chronic anticoagulation agent use, congestive heart failure, and coronary artery disease) would cause him to be unable to be employed.

The Veteran possesses a high school diploma and practical vocational experience as an electrician.  While this is a semi-labor-intensive occupation, the clinical evidence does not demonstrate that his service-connected skin cancer, scars, right hand arthritis, hearing loss, and tinnitus, alone, imposed any limiting effects on his capacity to work as an electrician.  While acknowledging that his aforementioned service-connected disabilities do contribute to his overall level of occupational impairment, as indicated in the December 2010 opinion of his private physician, Dr. Anderson, the Board notes that this opinion additionally states that the Veteran's non-service-connected osteoarthritis (status-post bilateral total hip arthroplasty) and extensive cardiovascular disease also imposes significant and substantial contributions towards rendering the Veteran individually unemployable, such that it cannot be factually concluded that the Veteran is individually unemployable due to his service-connected disabilities alone.  The conclusion is further supported by the July 2013 VA social work and industrial survey, which indicated that the Veteran's weak lower extremities prevented him from using ladders as an electrician and that his advanced age impacted his ability to work.  

The clinical evidence also fails to demonstrate that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation, as noted in the VA examiner's opinion presented in the record in July 2010, which specifically addressed this question and has high probative weight as evidence.  The May 2010 and July 2013 audiological and skin examinations also do not show that the impact of the Veteran's bilateral hearing loss, tinnitus, skin cancer and scars have such a severe degree of impact on his capacity to work as to render him unemployable solely due to these service-connected disabilities.  Most significantly, the August 2013 VA addendum opinion concluded that the Veteran's service-connected conditions alone caused only mild impairment of his capacity for employment, and that it was instead the Veteran's nonservice-connected conditions (i.e., osteoarthritis status post bilateral total hip arthroplasty, hypertension, atrial fibrillation with chronic anticoagulation agent use, congestive heart failure, and coronary artery disease) that rendered him unemployable.

The Board also notes the significance of the Veteran's admission that he occasionally donated his time and expertise to perform electrical repairs and wiring jobs for his church.  While his donation of labor as an electrician may not be considered as gainful employment, his ability to perform such work nevertheless indicates that he currently retains his capacity to work in his chosen vocation and is also likely capable of sedentary employment.  As such, this weighs against his assertion that he is rendered individually unemployable by his service-connected disabilities.  The mere fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish individual unemployability; the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).)  Therefore, in view of the foregoing discussion, the Board finds no objective premise to conclude that the Veteran's service-connected skin cancer, painful scars associated with cancer, bilateral hearing loss, tinnitus, right (minor) hand arthritis to include all four fingers, and healed scar of the right ring finger render him incapable of performing the physical and mental acts required by employment (including in a sedentary capacity).  His claim for a TDIU on a schedular basis is thus denied.  

Having reviewed the record, the Board also finds no evidence suggesting that the Veteran's case is outside the norm, requiring extraschedular consideration.  While the Board does not doubt that the Veteran's service-connected disabilities have an adverse effect on his employability, as evidenced by his 90 percent combined rating, the weight of the clinical evidence does not support his subjective contention that his service-connected disabilities are of such severity, without consideration of advanced age, so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 90 percent combined rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds no basis for referral of the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


